Rosenblatt, J. P.,
dissents and votes to reverse the order appealed from, grant the branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the appellant, and, upon searching the record, grant summary judgment to the defendant Massapequa High School, and dismiss the complaint in its entirety, with the following memorandum in which Santucci, J., concurs. We respectfully dissent. The injured plaintiff was an experienced cheerleader. She had participated in the junior varsity and *370varsity programs. She did so voluntarily and with full awareness of the obvious risks of performing acrobatic maneuvers. There was nothing about the activity or the maneuver that was concealed by anyone, let alone by the school authorities. The school authorities did nothing to cause or contribute to the injury. On the contrary, the injured plaintiff, knowing that a spotter was unavailable, deliberately chose to do the acrobatic maneuver without one.
Under the circumstances she assumed the risk (see, Benitez v New York City Bd. of Educ., 73 NY2d 650; Turcotte v Fell, 68 NY2d 432; Marescot v St. Augustine’s R. C. School, 226 AD2d 507; Esposito v Carmel Cent. School Dist., 226 AD2d 421). We do not see that any valid purpose is served by holding a school district potentially liable for an injury that it did not cause, and for which it was utterly blameless.
Accordingly, we would grant summary judgment to the defendant Massapequa Union Free School District No. 23. Moreover, while the defendant Massapequa High School has not appealed from the order entered February 10, 1995, we would exercise our power to search the record, and conclude that the action should be dismissed in its entirety (see, CPLR 3212 [b]; Merritt Hill Vineyards v Windy Hgts. Vineyard, 61 NY2d 106, 110-111; Lopez v Senatore, 97 AD2d 787, revd on other grounds 65 NY2d 1017).